Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/05/2021 has been entered. Claims 1-20 are pending, claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-5 and 12-20 are examining below. 
Applicant's amendments have overcome the drawing objections, claim objections, and the 112 rejections previously set forth in the Non-Office Action mailed 12/04/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range together with a narrow range that falls within the broad range is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 18 recites the broad recitation of “at least one of at least three blades is 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 does not refer back to and further limit the claim from which it depends because claim 12 already recites “at least two of the at least three blades are differently sized” that implies the at least one of at least three blades is differently sized than at least one other  of the at least three blades.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Settele (US 2010/0263212).
Regarding claims 1 and 4, Settele shows a first embodiment of a processing device (Figures 1 and 4a-d) for fruits or vegetables (Para. 1, “cutting fruits and vegetables”) comprising:
a lip forming a portion of a perimeter of the processing device (see Applicant’s Figure 1 that shows the lip 102, therefore, Settele’s Figures 4a and 4c, a handle 38 has a shape that likes a lip, which forms a portion of a perimeter of the processing device as seen in Figure 4b below), 
a blade support structure (Figure 4b below) extending from one portion of the perimeter to another portion of the perimeter, 
at least three blades (blades 1, Figure 4b), wherein the at least two of the at least three blades are differently sized (see Figures 4a, 4b there are two side blades 1 are different sized compared to the middle blade), wherein each of the at least three blades extends from the blade support structure to the lip forming a portion of the perimeter of the processing device (see Figure 4b below, each blade 1 extends from the blade support structure to the lip).

    PNG
    media_image1.png
    380
    399
    media_image1.png
    Greyscale

Settele also shows that the at least three blades each extend at an angle from the blade support structure to the lip (Figure 4a, each of the blades 1 extends an angle from the blade support structure to the lip).
Regarding claims 1 and 4, Settele shows a second embodiment of a processing device (Figures 1 and 5a-d) for fruits or vegetables (Para. 1, “cutting fruits and vegetables”) comprising:
a lip forming a portion of a perimeter of the processing device (see Applicant’s Figure 1 that shows the lip 102, therefore, Settele’s Figures 5a and 5c, a handle 48 has a shape that likes a lip, which forms a portion of a perimeter of the processing device as seen in Figure 5b below), 
a blade support structure (Figure 5b below) extending from one portion of the perimeter to another portion of the perimeter, 
at least three blades (blades 64, 62, 60, Figure 5b), wherein the at least two of the at least three blades are differently sized (see Figure 5b there are two blades 64, 62 are slightly shorter than the blade 60), wherein each of the at least three blades extends from the blade support structure to the lip forming a portion of the perimeter of the processing device (see Figure 5b below, each blade extends from the blade support structure to the lip).

    PNG
    media_image2.png
    408
    470
    media_image2.png
    Greyscale

Settele also shows that the at least three blades each extend at an angle from the blade support structure to the lip (Figure 5b above, each of the blades extends an angle from the blade support structure to the lip).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 12-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Settele in view of Sunstrand (US 2137366).
Regarding claims 2-3 and 12-13, Settele shows all of the limitations of the first embodiment as stated above in the 102 section (please note that there is a container of some sort for receiving fruit slicers, but Settele does not show it). Also, Settele does not shows that the processing device is adapted to be secured to a glass cup as set forth in the claims.
Sunstrand shows a food processing system (Figure 1) comprising: a processing device (a hopper 8, Figure 3) that has a base (an opening discharge end 26, cap 9 and lugs 16-17) secured on a perimeter of the processing device (Figure 1, both) mounted on a glass cup (jar 6, Figure 1 and Col. 1, lines 40-44).

In doing so, the modified device of Settele shows a base (Figure 1 of Sundtrands) having a portion (an opening discharge end 26 of Sundtrands) secured to the perimeter, wherein the perimeter is adapted to fit on a rim of the cup or an edge of the jar opening (by cap 9 and lugs 16-17 of Sunstrand) when the base portion is located within an interior space of the cup (see the discharge end 26, figure 1 of Sundtrand, is within the interior space of the jar 6). 
Regarding claim 5, since Settele’s device is secured on a glass cup (see claims 2-3 above), the modified device of Settele shows that each of the at least three blades extends in an angled direction, towards a bottom of a glass when the processing device is secured to the glass, from the blade support structure to the lip (Figure 4a of Settele, each of the blades 1 has an angle relative a lower portion of a casing 32, that angle is towards a bottom of a glass when the processing device is secured to the glass)
Regarding claims 15-16, the modified device of Settele shows all of the limitations as stated in claims 4-5 above.
Regarding claim 17, the modified device of Settele shows that each of the at least three blades is parallel to each other of the plurality of blades (Figures 4a-b of Settele).
Regarding claim 18, the modified device of Settele shows that at least one of the at least three blades is differently sized than at least one other of the at least three blade (Figures 4a-b, few blades 1 on both sides are shorter than the middle blades).
Regarding claim 19, the modified device of Settele shows that the blade support structure extending from one portion of the perimeter to another portion of the perimeter is a distance that is less than a diameter of a circle formed by the perimeter (see Figure 4b above of Settele, the blade support structure is located on the side and shorter than the diameter of the casing 32).
Claims 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Settele in view of Sunstrand (US 2137365).
Regarding claim 12, Settele shows all of the limitations of the second embodiment as stated above in the 102 section (please note that there is a container of some sort for receiving fruit slicers, but Settele does not show it). Also, Settele does not shows that the processing device is adapted to be secured to a glass cup as set forth in the claim.
Sunstrand shows a food processing system (Figure 1) comprising: a processing device (a hopper 8, Figure 3) that has a base (an opening discharge end 26, cap 9 and lugs 16-17) secured on a perimeter of the processing device (Figure 1, both) mounted on a glass cup (jar 6, Figure 1 and Col. 1, lines 40-44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cylindrical casing (44) of the second embodiment of Settele to have an opening discharge end 26, a cap and lugs secured on a glass jar (cup), as taught by Sunstrand, in order to allow to have 
Regarding claim 14, the modified device of Settele shows all of the limitation as stated above except that the cup is pint-sized.
It would have been an obvious matter of design choice to have the cup to be pint-sized, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art for easily grasping the cup and receiving a small amount or a pint of the food processing.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claims 20, the modified device of Settele shows that the blade support structure extending from one portion of the perimeter to another portion of the perimeter is a distance that is a diameter of a circle formed by the perimeter. See Figure 5b above.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground rejections that use both embodiments in Figures 4a-d and Figures 5a-d with a new reference, Sundstrand.
To expedite prosecution in the event the applicant has any questions or proposed claim amendments to discuss the applicant is invited to contact the examiner at the telephone number listed below.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/           Examiner, Art Unit 3724

/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724